             Case 2:13-cr-00312-KJM Document 145 Filed 09/23/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:13-CR-00312-KJM
12                              Plaintiff,            STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                        v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                      COMPASSIONATE RELEASE
14   CURTIS DALE SANDERS,
15                             Defendant.
16

17                                                STIPULATION
18         1.     Defendant Curtis Sanders filed a supplemental motion for reduction in sentence and
19 compassionate release on August 26, 2020. Docket No. 142. The Court ordered the government to

20 respond 30 days after the supplemental motion was filed. The government’s response was due

21 September 16, 2020. Docket No. 141.

22                Counsel for the defendant does not oppose this request.
23

24

25

26

27

28
             Case 2:13-cr-00312-KJM Document 145 Filed 09/23/20 Page 2 of 3



 1         2.      The Government desires additional time for briefing on defendant’s supplemental

 2 motion. Accordingly, by this stipulation, the parties now move that:

 3                 The government’s opposition or response to defendant’s supplemental motion, Docket

 4 No. 142, be due on September 23, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                         McGREGOR W. SCOTT
 8                                                       United States Attorney
 9   Dated: September 18, 2020
                                                         /s/ Jason Hitt
10                                                       JASON HITT
                                                         Assistant United States Attorney
11

12
     Dated: September 18, 2020                          /s/ Rachelle Barbour
13                                                      RACHELLE BARBOUR
                                                        Counsel for Defendant Curtis Sanders
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:13-cr-00312-KJM Document 145 Filed 09/23/20 Page 3 of 3



 1                                       FINDINGS AND ORDER

 2                Based upon the stipulation and representations of the parties, the Court adopts the

 3 proposed revised briefing schedule as follows:

 4                The government’s opposition or response to defendant’s supplemental motion, Docket

 5 No. 142, is due on September 23, 2020.

 6                IT IS SO ORDERED.
 7 DATED: September 22, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
